SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 19, 2011 Date of Report (Date of Earliest Event Reported) SONOSITE, INC. (Exact Name of Registrant as Specified in Charter) Washington 0-23791 91-1405022 (State or Other Jurisdiction of Incorporation) (Commission File No.) (IRS Employer Identification No.) 21919 30th Drive S.E., Bothell, Washington98021-3904 (Address of Principal Executive Offices) (Zip Code) (425) 951-1200 (Registrant's Telephone Number, Including Area Code) None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e4(c)) Item5.07 Submission of Matters to a Vote of Security Holders On April 19, 2011, SonoSite, Inc.held its annual meeting of shareholders. The following is a summary of the matters voted on at the meeting: 1)The election of eight director to serve one-year terms: Nominee For Withheld Broker Non-Votes Carmen L. Diersen Steven R. Goldstein, M.D. Kevin M. Goodwin Paul V. Haack Robert G. Hauser, M.D. Rodney F. Hochman, M.D. Richard O. Martin, Ph.D. William G. Parzybok, Jr. 2)The ratification of the appointment of KPMG, LLP as our independent registered public accountant: For Against Abstain 3)The approval, on a non-binding basis, ofexecutive compensation: For Against Abstain Broker Non-Votes 4)The approval, on a non-binding basis, of the frequency of votes on executive compensation: One Year Two Years Three Years Abstain 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, SonoSite, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SONOSITE, INC. Dated: April 21, 2011 By: /s/MARCUS Y. SMITH Marcus Y. Smith Senior Vice President, Chief Financial Officer and Treasurer 3
